United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-1865
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Northern District of Iowa.
                                         *
John McCauley,                           * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: January 6, 2005
                                 Filed: June 20, 2005
                                  ___________

Before BYE, MELLOY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       John McCauley appeals the sentence the district court1 imposed after he
pleaded guilty to four counts of distributing and aiding and abetting the distribution
of cocaine and cocaine base, and one count of failing to appear for trial. Pursuant to
a plea agreement stipulation that McCauley qualified as a career offender, the district
court sentenced him to 366 months imprisonment and 8 years supervised release. On
appeal, McCauley argues that he should have received a reduction in his offense level
for accepting responsibility.

      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
       The district court determined that McCauley had obstructed justice when he
failed to appear for his scheduled trial, and thus he could receive a reduction for
acceptance of responsibility only if his was an “extraordinary case,” see U.S.S.G.
§ 3E1.1, cmt. n.4. We conclude that the district court did not clearly err in denying
the reduction after it carefully considered the totality of the circumstances, including
that McCauley’s obstructive conduct had been an ongoing effort and that the court
disbelieved his testimony regarding his reasons for flight and his efforts to turn
himself in. See United States v. Perez, 270 F.3d 737, 739 (8th Cir. 2001) (explaining
the standard of review); United States v. Honken, 184 F.3d 961, 968-69 (8th Cir.
1999) (listing the factors the court should consider).

       We also conclude that McCauley cannot demonstrate a reasonable probability
that he would have received a more favorable sentence under an advisory Guidelines
regime. See United States v. Pirani, 406 F.3d 543, 552 (8th Cir. 2005) (en banc).
Accordingly, we affirm.
                       ______________________________




                                          -2-